In a coram nobis proceeding, defendant appeals from an order of the Supreme 'Court, Kings County, dated February 15, 1967, which, without a hearing, denied his application. Appeal dismissed. Defendant alleges that he was deprived of his right to the allocution provided by section 480 of the Code of Criminal Procedure. It is well settled that the remedy of coram nobis does not lie for an alleged failure to comply with section 480 (People v. Sullivan, 3 N Y 2d 196; People v. Soviero, 27 A D 2d 548; People v. Kadin, 23 A D 2d 699; see People v. Koehler, 30 A D 2d 547). Our decision in People v. Sagistiano (28 A D 2d 728) was not intended as a departure from the holding.in People v. Sullivan (supra).— Beldock, P. J., Christ, Brennan, Rabin and Munder, JJ., concur.